               Case 20-12602-BLS   Doc 227-3   Filed 08/10/21   Page 1 of 4




                                      EXHIBIT B

                             Declaration of Miriam Martinez




DOCS_DE:235566.1 23629/002
                   Case 20-12602-BLS           Doc 227-3        Filed 08/10/21        Page 2 of 4




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )   Chapter 11
                                                                        )
    RED REEF ALTERNATIVE INVESTMENTS, LLC                               )   Case No. 20-12602 (BLS)
    and                                                                 )
    EMERGENT CAPITAL, INC.,1                                            )   Jointly Administered
                                                                        )
                                       Debtors.                         )


                    DECLARATION OF MIRIAM MARTINEZ IN SUPPORT OF
                  DEBTOR, EMERGENT CAPITAL, INC.’S FIRST (SUBSTANTIVE)
                   OMNIBUS OBJECTION TO CERTAIN NO LIABILITY CLAIMS

                    Miriam Martinez makes this Declaration pursuant to U.S.C. § 1746:

             1.     I served as the Debtor’s Chief Financial Officer and was designated as the Plan

Agent for the Debtor pursuant to Debtor Emergent Capital, Inc.’s Second Amended Chapter 11

Plan of Reorganization [Docket No. 167] and Plan Supplement [Docket No. 143].

             2.     I submit this declaration (the “Declaration”) in support of the Debtor Emergent

Capital, Inc.’s First (Substantive) Omnibus Objection To Certain No Liability Claims (the

“Omnibus Objection”).2

             3.     All statements in this Declaration are based upon my personal knowledge, my

review (or the review of others under my supervision) of (a) business books and records kept by

the Debtor in the ordinary course of business, (b) the relevant Proofs of Claim, (c) the Schedules,

and/or (d) the official Claims Register filed in the Debtor’s case.



1  The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.

2    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Omnibus Objection.




DOCS_DE:235566.1 23629/002
               Case 20-12602-BLS         Doc 227-3      Filed 08/10/21      Page 3 of 4




        4.       Pursuant to the Plan, the Debtor was authorized to, among other things, file,

withdraw, or litigate to judgment objections to Claims or Equity Interests. (See Plan, Art. VIII.A.)

        5.       The Proofs of Claim subject to the Omnibus Objection were carefully reviewed and

analyzed in good faith using due diligence by myself and the appropriate personnel of the Debtor.

These efforts resulted in identifying the No Liability Claims identified in Schedule 1 to Exhibit

A attached to the Omnibus Objection.

        6.       Based upon a careful review and analysis of the Debtor’s books and records, the

Schedules, and the claims register, the Debtor has determined that there are no obligations

currently due and owing on the No Liability Claims, and there is no evidence that indicates the

claimants hold a claim against the Debtor. Therefore, the No Liability Claims fail to establish a

legal or factual basis on which the Debtor is liable.

        7.       Given that there is no valid legal justification for asserting such No Liability Claims

against the Debtor, failure to expunge and disallow the No Liability Claims will result in claims

that have been improperly asserted against the Debtor to remain on the claims register and in

creditors receiving improper recoveries on account of those claims.

        8.       Based on the foregoing, and to the best of my knowledge, information and belief,

the information contained in the Omnibus Objection and the exhibits and schedules attached

thereto is true and accurate.

        9.       Accordingly, to ensure the accuracy of the Claims Register, the Debtor requests

that the Court disallow and expunge the No Liability Claims listed on Schedule 1 to Exhibit A to

the Omnibus Objection.




                                                   2
DOCS_DE:235566.1 23629/002
               Case 20-12602-BLS       Doc 227-3      Filed 08/10/21     Page 4 of 4




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

Dated: August 10, 2021

                                              By:     /s/ Miriam Martinez
                                                      Miriam Martinez
                                                      Plan Agent




                                                 3
DOCS_DE:235566.1 23629/002
